DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third pivot bearing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vertical axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the third pivot bearing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 – 5, 8, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 11, 12, 13, 22 of copending Application No. 16/717,198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application discloses the same structural limitations with the respective similar structural relationships.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (WO 2013175097 A1) in view of Job (US 2005/0194156 A1).
For claim 1, Rolland discloses an agricultural implement 1 comprising:
a frame 11;
a tow bar 5:

a first actuator 23 [interconnecting the frame and the tow bar] (fig. 7) and [operable to rotate the tow bar about the first pivot axis relative to the frame] (page 26, paragraph [0047]) [to adjust a tilt angle defined between a longitudinal axis of the tow bar and a vertical axis of the frame] (figs. 6 and 7), but does not explicitly disclose at least one first pivot bearing for rotatably interconnecting the frame and the tow bar.
Job discloses a pair of hydraulic arms 26; a draw bar 52; [a hitch connection assembly comprising a fastener 43 having a shaft 144 and a head 145 is provided with a bearing 146 which enables the shaft to function as a pivot arm to thus facilitate pivotal movement of arm 39 about an axis defined by shaft 144] (fig. 9, page 4, paragraph [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hitch connection assembly of Job with the pivotable end of the tow bar of Rolland to allow for appropriate facilitation of pivoting of the tow bar relative to the frame, thus reducing skidding or lurching.	
For claim 11, Rolland modified as above discloses the agricultural implement further comprising [a control unit disposed in communication with the first actuator and operable to control the first actuator to adjust the tilt angle] (page 25 and 26, paragraph [0047]).
For claim 12, Rolland modified as above discloses the agricultural implement [wherein the at least one first pivot bearing is laterally offset along the first pivot axis relative to the first .

Allowable Subject Matter
Claims 13 – 17 and 19 are allowed.
Claims 6 – 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “a yoke interconnecting the frame and the tow bar, such that the yoke and the tow bar rotate together/jointly rotatable about the first pivot axis”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20040060715, EP-1205097A1 – coupler assembly comprising a vertical pivot axis and a horizontal pivot axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611